DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1 and 3-5 is/are objected to because of the following informalities:
Claims 1 and 3-5 are system claims, however, it includes limitations written in method claim format using gerunds (i.e. words ending in "ing") but should be consistent with the format of a system claim. For example, claim 4 should recite -- The system of claim 1, wherein the distance is a first distance, and wherein the operations further comprise determine a second distance based on an axis-aligned bounding box corresponding to the object. –
Claim 3, lines 2-3, recites the limitation “wherein the polygon is determined based on the connecting the at least two points” but should recite -- wherein the polygon is determined based on the connecting of the at least two points --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1-3, recites the limitations “receiving a trajectory associated with an autonomous vehicle traversing an environment”. Claim 1 is a system claim, however, it includes limitations written in method claim format using gerunds (i.e. words ending in "ing"). The mixing of apparatus and method claim formats makes the claim unclear. Therefore, claim 1 is indefinite. Claims 2-5 are rejected as being dependent upon a rejected claim. Additionally, claims 3-5 are rejected for similar reasoning.
Claim 6 recites the limitation "the simulated position of the vehicle" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Claims 7-17 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that the claims are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 6-17 are directed towards a method, i.e. process. Claims 18-20 are directed towards one or more non-transitory computer readable storage medias, i.e. machines.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claims 6-17 (also, the non-transitory computer readable media(s) in claims 18-20) is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. With regard to independent claims 6 and 18, the method (or computer implemented functionality) recites the steps of: (a) determining a bounding contour associated with an object represented in the sensor data, (b) determining, based on the trajectory, a predicted position of the vehicle, (c) determining a predicted position of the bounding contour associated with the object, (d) determining, based on the simulated position of the vehicle and the predicted position of the bounding contour, a distance between the vehicle and the object, and (e) performing an action (e.g. determining a static object or validating/invalidating the trajectory (see ¶[0018] or [0020] of Applicant’s specification)).  These limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  For example, a person knowing the planned trajectory can mentally analyze, e.g. consider, the determine the relative distance or position of the vehicle and the contour of the object and validate or invalidate a vehicle trajectory (i.e. or determine a static object), either mentally or using a pen and paper.  The mere nominal recitation that the determining a distance between the vehicle and the object is being performed by a processor does not take the limitation out of the mental process grouping.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
 Claim 6 recites the additional element of a “vehicle” and “sensor”. The vehicle and sensor do no more than generally link the use of a judicial exception to a particular technological environment. Data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Receiving sensor data and a trajectory associated with the vehicle, is mere data gathering. Therefore, receiving sensor data and a trajectory associated with the vehicle is insignificant extra-solution activity. Therefore, claim 6 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 18 recites the additional limitations of a “vehicle”, “sensor”, and “one or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform”. These memory storing instructions executed by a processor is simply a computer recited at a high level of generality. The generic computer is used to perform the abstract idea. Using a computer as a tool to perform the abstract idea does not integrate the exception into a practical application. The vehicle and sensor do no more than generally link the use of a judicial exception to a particular technological environment. Data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Receiving sensor data and a trajectory associated with the vehicle, is mere data gathering. Therefore, receiving sensor data and a trajectory associated with the vehicle is insignificant extra-solution activity. Therefore, claim 10 does not recite additional elements that integrate the judicial exception into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The following computer functions have been recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality): receiving or transmitting data over a network. See MPEP 2106.05(d)(II). receiving a trajectory associated with a vehicle (e.g., from one computing device networked to another computing device). Therefore, the limitation “receiving a trajectory associated with a vehicle” is well-understood, routine, conventional activity in the field and does not recite additional elements that amount to significantly more than the judicial exception. 

CONCLUSION
Thus, since claims 6 and 18 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 6 and 18 are directed towards non-statutory subject matter.
Further, dependent claims 7-17 and 19-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.  As such, claims 7-17 and 19-20 are similarly rejected as being directed towards non-statutory subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-3, 5-9, 12, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. (US 20190243371 A1) in view of Kwon et al. (US 20200218979 A1).
Regarding claims 1, 6, and 18, Nister teaches a system comprising: one or more processors (see at least ¶[0057], [0183], [0207], [0232], and [0236] regarding a processor); and one or more non-transitory computer-readable media storing instructions executable by the one or more processors (see at least ¶[0057], [0183], [0207], and [0232] regarding a memory and executing instructions), wherein the instructions, when executed, cause the system to perform operations comprising: receiving a trajectory associated with an autonomous vehicle traversing an environment (see at least ¶[0008]-[0009], [0052]-[0056], and [0081] regarding a state of a vehicle or vehicle occupied trajectories); receiving sensor data from a sensor associated with the autonomous vehicle (see at least ¶[0053], [0059]-[0060], [0063], [0084]-[0085], and [0125] regarding sensor data and objects/obstacles); determining, based on the sensor data, a bounding contour associated with an object represented in the sensor data (see at least ¶[0099], [0107], [0111], and [0114] regarding a bonding box, cube, polygon, or lines); determining, based on a location of the autonomous vehicle along the trajectory, a predicted position and orientation of the bounding contour (see at least Figs. 3F, 4A-4F, and 5A-5C as well as ¶[0008]-[0009], [0055]-[0056], [0114]-[0115], and [0124] regarding overlap and vehicle-occupied trajectories as well as object-occupied trajectories). 
Nister fails to teach determining, based on ray casting, a distance between the location and the bounding contour at the predicted position and orientation; and controlling the autonomous vehicle based on the distance. However, Kwon discloses a system for the distance estimation to objects and teaches determining, based on ray casting, a distance between the location and the bounding contour at the predicted position and orientation (see at least ¶[0055]-[0057] regarding determining distances to the objects or obstacles corresponding to the respective bounding shapes); and controlling the autonomous vehicle based on the distance (i.e. or performing an action in claims 6 and 18) (see at least ¶[0116], [0164], and [0194] regarding performing one or more operations (i.e. controlling or navigating a vehicle) using distance information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety procedure analysis for obstacle avoidance in autonomous vehicles of Nister to provide determining a distance between the location and the bounding contour at the predicted position and orientation; and controlling the autonomous vehicle based on the distance, as taught by Kwon, to include updating safety procedure information to ensure safety maneuvers are available to the vehicle to avoid obstacle collisions (Kwon at ¶[0116]).

Regarding claims 2, 7, and 19, Nister teaches wherein the bounding contour is a polygon representing a convex hull associated with the object determined by connection of at least two points of the sensor data (see at least ¶[0099], [0107], [0111], and [0114] regarding points and a polygon. Additionally, see [0052] and [0205] regarding a convex hull.).

	Regarding claim 3, Nister teaches the operations further comprising: connecting at least two points of the sensor data, wherein the polygon is determined based on the connecting the at least two points (see at least [0052], [0099], [0111], and [0114] regarding a claimed set of points).

Regarding claims 5 and 15, Nister teaches further comprising: comparing the distance to a threshold (see at least [0104], [0113]-[0114] , [0170], regarding a threshold distance), wherein the threshold is based on at least one of a velocity of the vehicle (see at least [0104], [0113]-[0114], and [0170] regarding a threshold distance and the trajectories may be analyzed as solid volumes with lengths that increase with velocity) and an object type associated with the object (see at least ¶[0104] and [0111] regarding an object type and braking distance threshold).

Regarding claims 6 and 18, the claim recites substantially similar limitations as claim 1 (see rejection above). Therefore, claims 6 and 18 are rejected for the same reasons as claim 1. In addition to teaching the limitations of claim 1, Nister also teaches determining, based on the trajectory, a predicted position of the vehicle (see at least ¶[0008], [0073], and [0131] regarding a state that the vehicle will occupy and/or predicting its own state).

Regarding claim 8, Nister teaches wherein the action includes validating the trajectory or invalidating the trajectory (see at least [0076] and [0175] regarding validated obstacle avoidance).

Regarding claim 9, Nister fails to teach wherein determining the distance between the vehicle and the object is based at least in part on ray casting. However, Kwon discloses a system for the distance estimation to objects and teaches wherein determining the distance between the vehicle and the object is based at least in part on ray casting (see at least [0126], [0221], and [0257] regarding a ray or laser for range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety procedure analysis for obstacle avoidance in autonomous vehicles of Nister to provide determining the distance between the vehicle and the object is based at least in part on ray casting, as taught by Kwon, to include using a flash of a laser as a transmission source to illuminate a vehicles surroundings up to a large distance (Kwon at ¶[0257]).

Regarding claim 12, Nister teaches wherein the sensor is a lidar sensor and the sensor data comprises lidar data (see at least ¶[0059], [0060], [0076], and [0084] regarding a LiDAR sensor).

Regarding claim 17, Nister teaches wherein the bounding contour associated with the object includes at least five boundary edges (see at least Fig. 3F regarding at least five edges and ¶[0099] regarding a bounding cube).

	Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. (US 20190243371 A1) in view of Kwon et al. (US 20200218979 A1), as applied to claim 6 above, and in further view of Svensson (US 20220161767 A1).
Regarding claim 10, the combination of Nister and Kwon fails to teach further comprising determining a predicted orientation of the bounding contour. However, Svensson discloses a system and method for predicting road collisions with a host vehicle and teaches determining a predicted orientation of the bounding contour (see at least ¶[0071] and [0082] regarding positions and orientations of bounding boxes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety procedure analysis for obstacle avoidance in autonomous vehicles of Nister as modified by Kwon to provide determining a predicted orientation of the bounding contour, as taught by Svensson, to include further restricting the collision calculations relative to objects which are currently on a collision course (i.e. heading or orientation) with the vehicle (Svensson at ¶[0082]).

Regarding claim 11, the combination of Nister and Kwon fails to teach wherein the predicted orientation is based at least in part on a predicted trajectory associated with the object. However, Svensson discloses a system and method for predicting road collisions with a host vehicle and teaches wherein the predicted orientation is based at least in part on a predicted trajectory associated with the object (see at least ¶[0071] and [0082] regarding the positions and orientations of the bounding boxes may be iteratively calculated along the expected trajectories).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety procedure analysis for obstacle avoidance in autonomous vehicles of Nister as modified by Kwon to provide wherein the predicted orientation is based at least in part on a predicted trajectory associated with the object, as taught by Svensson, to include further restricting the collision calculations relative to objects which are currently on a collision course (i.e. heading or orientation) with the vehicle (Svensson at ¶[0082]).

	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. (US 20190243371 A1) in view of Kwon et al. (US 20200218979 A1), as applied to claim 6 above, and in further view of Lee et al. (US 20210027075 A1).
Regarding claim 13, Nister teaches further comprising representing the bounding contour as a representation of a plurality of connected points (see Figs. 5-6 and at least [0010] and [0039]-[0041] regarding points and connecting lines for candidate boundaries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety procedure analysis for obstacle avoidance in autonomous vehicles of Nister as modified by Kwon to provide representing the bounding contour as a representation of a plurality of connected points, as taught by Lee, to include the shape being formed by the stretching and releasing of all of the set of points (Lee at ¶[0040]).
	
Claim(s) 4, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. (US 20190243371 A1) in view of Kwon et al. (US 20200218979 A1), as applied to claim 6 above, and in further view of Wang (WO 2020133118 A1).
Regarding claims 4 and 14, Nister fails to teach wherein the distance is a first distance, the method further comprising determining a second distance based on an axis-aligned bounding box. However, Kwon discloses a system for the distance estimation to objects and teaches wherein the distance is a first distance (see at least ¶[0055]-[0057] regarding determining distances).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety procedure analysis for obstacle avoidance in autonomous vehicles of Nister to provide wherein the distance is a first distance, as taught by Kwon, to include updating safety procedure information to ensure safety maneuvers are available to the vehicle to avoid obstacle collisions (Kwon at ¶[0116]).
The combination of Nister and Kwon fails to teach determining a second distance based on an axis-aligned bounding box. However, Wang discloses systems and methods for path determination and teaches determining a second distance based on an axis-aligned bounding box (see at least ¶[0071]-[0076] regarding an axially aligned bounding box and safe navigation distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety procedure analysis for obstacle avoidance in autonomous vehicles of Nister as modified by Kwon to provide determining a second distance based on an axis-aligned bounding box, as taught by Wang, to include a minimum safe navigation distance between the vehicle and object to avoid a collision (Wang at ¶[0076]).

Regarding claim 16, the combination of Nister and Kwon fails to teach further comprising: determining, based at least in part on an orientation of the vehicle, an axis-aligned bounding box associated with the bounding contour. However, Wang discloses systems and methods for path determination and teaches determining, based at least in part on an orientation of the vehicle, an axis-aligned bounding box associated with the bounding contour (see at least ¶[0071]-[0076] regarding an axially aligned bounding box being sensitive to the direction of the obstacle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety procedure analysis for obstacle avoidance in autonomous vehicles of Nister as modified by Kwon to provide determining, based at least in part on an orientation of the vehicle, an axis-aligned bounding box associated with the bounding contour, as taught by Wang, to improve the computational efficiency and the accuracy of collision detection and the safe navigation of a vehicle (Wang at ¶[0074]).

Regarding claim 20, the combination of Nister and Kwon fails to teach wherein the operations further comprise: determining an axis-aligned bounding box associated with the bounding contour; and determining a second distance between the vehicle and the object based on the axis-aligned bounding box. However, Wang discloses systems and methods for path determination and teaches determining an axis-aligned bounding box associated with the bounding contour (see at least ¶[0071]-[0076] regarding an axially aligned bounding box being sensitive to the direction of the obstacle); and determining a second distance between the vehicle and the object based on the axis-aligned bounding box (see at least ¶[0071]-[0076] regarding an axially aligned bounding box and safe navigation distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety procedure analysis for obstacle avoidance in autonomous vehicles of Nister as modified by Kwon to provide determining an axis-aligned bounding box associated with the bounding contour; and determining a second distance between the vehicle and the object based on the axis-aligned bounding box, as taught by Wang, to include a minimum safe navigation distance between the vehicle and object to avoid a collision (Wang at ¶[0076]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amato et al. (US 20220261601 A1) is pertinent because it pertains to a computing system can generate an object output based on the first stage characteristics and the second stage characteristics. The object output can include indications associated with detection of objects in the portions of sensor data.
Lim et al. (US 20200401147 A1) is pertinent because it pertains to path deviation due to identifying obstacles ahead on the path.
Gao (US 10430641 B2) is pertinent because it pertains to a tracking module for an autonomous vehicle which is configured to track at least one object using the adjusted three-dimensional object data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666   

                                                                                                                                                                                                     /AARON L TROOST/Primary Examiner, Art Unit 3666